Case 5:18-cv-02643-MWF-KK Document 60-3 Filed 12/18/19 Page 1 of 3 Page ID #:743




                          EXHIBIT 3
      Case 5:18-cv-02643-MWF-KK
            FAIRWAY ASSOCIATES Document 60-3
                                EXCLUSIVE    Filed 12/18/19 Page
                                           AUTHORIZATION         2 of 3UNIT
                                                            TO RENT     PageXX
                                                                             ID #:744
                        This Agreement, made this XXX , day of , 2017 , by and between
                  Kim Baca BRE # 01805194 (“Broker”) Doing Business as Fairway Associates and
                                           _XXXXXXXX_ (“Owner”)
RECITALS:
A. Owner is the owner of that certain real property situated in Riverside County, California, known as Unit No xxx in
    the unincorporated territory of Riverside County, State of California, The property is one of many units located
    within Outdoor Resorts Rancho California which are designed to accommodate recreational vehicles.
B. KIM BACA, Broker Is licensed in the state of California, and has experience and expertise in the area of renting
    recreational vehicle properties and will provide certain services as set forth herein in connection with the rental
    of the Owner’s Unit.
C. It is anticipated that Owner, and Owner’s family and guests, will not be occupying the property at all times.
Therefore, Owner desires to rent the site during such times as the Owner may be absent. Owner desires to grant to
Agent the exclusive right to rent the site in accordance with the provisions of this Agreement.
                             THEREFORE, OWNER AND AGENT AGREE AS FOLLOWS:
  1. Right to Rent. The person (s) signing this agreement declare they own the property or are authorized to retain
and grant Broker the exclusive right to rent the property together with the improvements located on said Unit,
commencing on xxxx 2017 for one year and there after until terminated with a written notice or until the property.
is sold. The written notice to cancel must be in writing and 30 days prior to cancellation. Owner declares the
following improvements MAY NOT be used if noted here: No restrictions
  2. Exclusive Listing. This Agreement is commonly know in the trade as an exclusive right or authorization to
Rent listing.If during the period of this Agreement the site is rented, other than through efforts of Agent but rather
through the efforts of other Brokers, or anyone else, compensation shall still be paid to Fairway Associates Broker
as set forth in this Agreement. Owner reserves the site for their own use by notifying the agent.
  3. Commission Payable To Broker for services rendered under this Agreement will be as follows: (a) Broker
shall receive twenty five percent (25%) of the rental fee. Payments to compensate Broker and satisfy
obligations shall be drawn from the trust account at the same time the owner is paid their portion of the rental fee.
NOTICE: Commission rates are not set by law. They are established between the owner and Broker.
    4. Electricity Owner authorizes Fairway Associates to charge the renter an additional $5.00 per month added
to their monthly rate for the expense of handling the coordination of establishing electricity in the renters name and
then back into the owners name for each monthly renter. This $5.00 fee is taken prior to distribution of rental fees
between owner and Broker. Owner must provide Fairway Associates a completed Edison form “Authorization For
Continuity of Electrical Service”. This completed form will be sent to Edison who will then allow the transfer of
service between owner & renter. Owner is responsible for paying the Edison bill as long as it is in the owner’s
name.
  5. Duties of the Agent. In consideration of the foregoing, Broker agrees to perform diligently in accordance
with the provisions of this Agreement the following services:
     (a) Agent will ensure Renters RV meets requirements and arrange for check in and check out.
     (b) Agent will ensure Unit is clean prior to the renters arrival.
     (c) Agent will complete paper work required by Resort Security and the Home Owners Association (HOA) and
          sign “Guest of Owner” form on behalf of owner.
     (d) Agent will obtain signature from the renter on a RENTAL AGREEMENT/RELEASE OF LIABILITY.
     (e) Agent will be responsible for the collection of all rents,and Security deposits. Agent will confirm with Edison
          each time the electricity is transferred into a renters name and then back into the owners name.
     (f) Agent will collect a refundable cleaning/Security deposit if guest is allowed to use improvements other than
        furniture & kitchen counters. The deposit will be in the amount of $300. Agent will be responsible to refund
        the deposit to the renter if the Unit is left in the same condition as when they arrived. Agent will arrange for
        any corrective action for issues caused by the renter.
     (g) Agent will render an accounting and distribution of funds to owner no less than once a month if the unit is
rented any time during the month. This statement is in the form of the actual rental agreement between Fairway
Associates and the renter. If the lot is not rented a statement will not be sent.
    (h)Agent will notify owner if there is a problem with the site that requires attention, such as weeding, wind
damage, lights not working, etc. Agent will co-ordinate repair at the owners request. The owner is responsible for
paying all repairs or authorizing Agent to deduct the cost from the owner’s rental fee.
    (i) Agent will advertise the site in any manner deemed appropriate by Agent. This includes posting a “For Rent”
sign upon the property.
   6 .Rental Rates: Owner, working with Broker will ultimately be responsible for establishing rates for the rental
of site. Rates may be subject to modification from time to time. The current rate for renting Unit xxxx is



                                                                                           FAIRWAY 000055
                                                            1
      Case 5:18-cv-02643-MWF-KK Document 60-3 Filed 12/18/19 Page 3 of 3 Page ID #:745
Daily $XXXX per night. The monthly rate is $XXXXXX plus electricity. The Unit will not be rented for less than
the amounts shown above with out a verbal agreement from the owner. When the renter extends their stay beyond
a month, for less than a full month, the rent will be prorated based on the monthly rate.
  7. Agent’s Authority. Owner hereby appoints Agent as Owner’s Rental Agent for purposes of accepting rent
payments and for renting the unit as set forth herein, and grants to Agent a Special Power of Attorney for purposes
of entering into rental agreements with any and all prospective renters of the Unit.
 8. Agent’s Right to Enter Unit. It is agreed that Agent shall have the right to enter upon the premises to check
      on the site and work with renters and prospective renters.
 9. Owner’s Duty to Notify Agent. Owner agrees that he or she will notify Agent of Owner’s intended use of the
        Unit before Owner actually commences such use . Owner understands a renter is to be given 30 day notice
        before they must vacate a site. Owner will notify Agent when Owner plans to leave the unit making it available
        again for rent. Agent does NOT notify owner every time the lot is rented. Notification is in the form of a
        payment and copy of a rental agreement sent to the owner.
10 Owner agrees to honor all rental agreements established by Fairway. and pay the commission as
      long as the renter is allowed to remain on the property even if the renter has a cancelled or expired agreement
      with Fairway.
 11. Owner’s Warranty. The undersigned Owner warrants that he or she is the Owner of Record of the Unit or has
        the authority to execute this agreement effective with the date shown in section 1 on page 1. .
 12. Non-discrimination. The parties herby acknowledge that it is illegal to refuse to display or rent the Unit to
        any person because of race, color, religion, national origin, sex, physical disability or familial status.
 13. Indemnify. Owner agrees to indemnify Broker & Broker’s agents for the expense of any legal action arising out
     of Broker or Agents proper performance of this agreement should a renter bring charges against the Broker or
    Agents.
 14. Binding Effect. This Agreement shall be binding upon and shall inure to the benefit of each of the parties
hereto and their respective heirs, executors, personal representatives, legatees, successors and assigns, provided,
however that subject to the provisions of Paragraph 11, this Agreement shall not be assigned by either party without
the prior written consent of the other party.
  15. Attorneys’ Fees. In the event of any controversy, claim, or dispute between the parties hereto arising out of
or relating to this Agreement or the breach thereof the prevailing party shall be entitled to recover from the losing
party reasonable expenses, attorneys’ fees and costs.

 Broker:
IN       I agree
   WITNESS       to render
            WHEREOF,   this services
                            Agreementonisthe terms stated
                                           executed             OWNER:
                                                    as of the date set forth (or person
                                                                              above. authorized to execute
above.                                                        Agreement.) I agree to employ Broker on the terms
Broker Signature:                                             stated above.
______________________________________________
Real Estate Office Information.
Candice E. Williams Broker BRE# 01785547                      ___________________________________________
Candicecalling@me.com                                         XXXXXX
Brian Boersma Agent BRE# 01840024
BrianBoersma.Fairway@gmail.com                                ___________________________________________
Kim Baca Broker BRE# 01805194                                 XXXXXXX
Kpbaca@me.com
Office # 951 383-4222                                         Address for mailing rental checks:
Fax # 951 767-2156
                                                      Email:
Office location: 45525 Highway 79 S. Aguanga Ca 92536 Phone:
Mailing Address P.O. Box 465 Aguanga CA 92536




                                                                                          FAIRWAY 000056
                                                          2
